 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    XAVIER LUMAR J’WEIAL,                             No. 2: 18-cv-2766 JAM KJN P
12                        Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    S. GYLES, et al.,
15                        Defendants.
16

17   Introduction

18          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

19   to 42 U.S.C. § 1983. Pending before the court is defendants’ motion to dismiss pursuant to

20   Federal Rule of Civil Procedure 12(b)(6.) Defendants argue that plaintiff’s claims should be

21   dismissed for failing to state a claim upon which relief may be granted. Defendants also argue

22   that they are entitled to qualified immunity. For the reasons stated herein, the undersigned

23   recommends that defendants’ motion to dismiss be granted.

24          Also pending is plaintiff’s motion to construe defendants’ motion to dismiss as a motion

25   for summary judgment. (ECF No. 25.) For the reasons stated herein, this motion is denied.

26   Legal Standard for 12(b)(6) Motion

27          A complaint may be dismissed for “failure to state a claim upon which relief may be

28   granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss for failure to state a claim, a
                                                       1
 1   plaintiff must allege “enough facts to state a claim for relief that is plausible on its face.” Bell

 2   Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim has “facial plausibility when the

 3   plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 4   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 5   (citing Twombly, 550 U.S. at 556). The plausibility standard is not akin to a “probability

 6   requirement,” but it requires more than a sheer possibility that a defendant has acted unlawfully.

 7   Iqbal, 556 U.S. at 678.

 8            Dismissal under Rule 12(b)(6) may be based on either: (1) lack of a cognizable legal

 9   theory; or (2) insufficient facts under a cognizable legal theory. Chubb Custom Ins. Co. v. Space

10   Sys./Loral, Inc., 710 F.3d 946, 956 (9th Cir. 2013). Dismissal also is appropriate if the complaint

11   alleges a fact that necessarily defeats the claim. Franklin v. Murphy, 745 F.2d 1221, 1228-1229

12   (9th Cir. 1984).

13            Pro se pleadings are held to a less-stringent standard than those drafted by lawyers.

14   Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam). However, the court need not accept as

15   true unreasonable inferences or conclusory legal allegations cast in the form of factual

16   allegations. See Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003) (citing Western Mining

17   Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)).

18            In ruling on a motion to dismiss filed pursuant to Rule 12(b)(6), the court “may generally

19   consider only allegations contained in the pleadings, exhibits attached to the complaint, and

20   matters properly subject to judicial notice.” Outdoor Media Group, Inc. v. City of Beaumont, 506
21   F.3d 895, 899 (9th Cir. 2007) (citation and quotation marks omitted). Although the court may not

22   consider a memorandum in opposition to a defendant’s motion to dismiss to determine the

23   propriety of a Rule 12(b)(6) motion, see Schneider v. Cal. Dep’t of Corrections, 151 F.3d 1194,

24   1197 n.1 (9th Cir. 1998), it may consider allegations raised in opposition papers in deciding

25   whether to grant leave to amend. See, e.g., Broam v. Bogan, 320 F.3d 1023, 1026 n.2 (9th Cir.

26   2003).
27   ////

28   ////
                                                         2
 1   Plaintiff’s Allegations

 2           This action proceeds on the original complaint against defendants Gyles and Szichak.

 3   Plaintiff alleges that defendant Gyles wrongly removed an exhibit from plaintiff’s opposition to a

 4   motion to dismiss filed in plaintiff’s habeas corpus petition filed in the Fresno Division of this

 5   court, 1:17-cv-1526. (ECF No. 8 at 6 (screening order).) Defendant Gyles allegedly removed a

 6   copy of Senate Bill 1134 from plaintiff’s opposition. (Id.)

 7           Plaintiff alleges that in February 2017, he was charged with possession of contraband in

 8   Amador County Superior Court. (Id.) The charges were later dismissed. (Id.) However, while

 9   plaintiff challenged the charges, defendants Gyles and Szichak allegedly denied plaintiff’s request

10   for Preferred Legal User (“PLU”) status because plaintiff did not have a 30-day deadline. (Id.)

11   Plaintiff alleges that he told defendants that he represented himself in the Amador County case.1

12   (Id.)

13   Legal Standard for Qualified Immunity

14           Qualified immunity is “immunity from suit rather than a mere defense to liability.”

15   Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). The defense of qualified immunity protects public

16   officials “from liability for civil damages insofar as their conduct does not violate clearly

17   established statutory or constitutional rights of which a reasonable person should have known.”

18   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

19           A court considering a claim of qualified immunity makes a two-pronged inquiry:

20   (1) whether the plaintiff has alleged the deprivation of an actual constitutional right, and
21   (2) whether such right was clearly established at the time of the defendant’s alleged misconduct.

22   See Pearson v. Callahan, 555 U.S. 223, 232 (2009) (quoting Saucier v. Katz, 535 U.S. 194, 201

23   (2001)). With respect to the second prong of the qualified immunity analysis, the Supreme Court

24   has recently held that “[a]n officer cannot be said to have violated a clearly established right

25   unless the right’s contours were sufficiently definite that any reasonable official in his shoes

26   would have understood that he was violating it, meaning that existing precedent ... placed the
27
     1
       On February 28, 2019, the undersigned dismissed the other claims and defendants named in the
28   complaint with leave to amend. (ECF No. 8.) Plaintiff declined to file an amended complaint.
                                                   3
 1   statutory or constitutional question beyond debate.” City and Cty. of San Francisco, Cal. v.

 2   Sheehan, 135 S. Ct. 1765, 1774 (2015) (citation and quotations omitted and omissions in

 3   original). This is an “exacting standard” which “gives government officials breathing room to

 4   make reasonable but mistaken judgments by protecting all but the plainly incompetent or those

 5   who knowingly violate the law.” Id. (citation and quotations omitted).

 6   Alleged Removal of Senate Bill 1134

 7          Plaintiff alleges that the alleged removal of Senate Bill 1134 from his opposition to a

 8   motion to dismiss violated his right to access the courts.

 9          Legal Standard for Denial of Access to the Courts

10          Prisoners have a constitutional right of access to the courts. See Lewis v. Casey, 518 U.S.

11   343, 346 (1996). This right “requires prison authorities to assist inmates in the preparation and

12   filing of meaningful legal papers by providing prisoners with adequate law libraries or adequate

13   assistance from persons trained in the law.” Bounds v. Smith, 430 U.S. 817, 828 (1977).

14          To establish a violation of the right of access to the courts, a prisoner must allege facts

15   sufficient to show that: (1) a nonfrivolous legal attack on his conviction, sentence, or conditions

16   of confinement has been frustrated or impeded, and (2) he has suffered an actual injury as a result.

17   See Lewis, 518 U.S. at 353-55; Christopher v. Harbury, 536 U.S. 403, 415 (2002) (to state an

18   access to courts violation, plaintiff must describe the non-frivolous nature of the “underlying

19   cause of action, whether anticipated or lost”). The prisoner must demonstrate that he has suffered

20   or will imminently suffer actual injury. Lewis, 518 U.S. at 348.
21          Discussion

22          Defendants move to dismiss plaintiff’s claim alleging that defendant Gyles violated his

23   right to access the courts by removing the copy of Senate Bill 1134 from his opposition on the

24   grounds that plaintiff did not suffer an actual injury. Defendants argue that case 1:17-cv-1526

25   was dismissed on the grounds that the petition was a second or successive petition, raising the

26   same grounds as a prior petition, and plaintiff had failed to obtain permission from the Ninth
27   Circuit Court of Appeals to file the petition. Defendants argue that given these circumstances,

28   plaintiff’s petition would have been dismissed regardless of whether Senate Bill 1134 was
                                                        4
 1   attached to his opposition. Therefore, defendants argue, defendant Gyles’ alleged removal of

 2   Senate Bill 1134 from plaintiff’s opposition did not result in an actual injury.

 3             Court records demonstrate on January 16, 2018, respondent filed a motion to dismiss the

 4   petition filed in 1:17-1526 arguing, in part, that the petition should be dismissed as successive.

 5   See case 1:17-cv-1526, ECF No. 14.2 On February 20, 2018, plaintiff filed an opposition to the

 6   motion to dismiss. Id., ECF No. 20.

 7             On March 28, 2018, Magistrate Judge Grosjean recommended that the motion to dismiss

 8   filed in case 1:17-cv-1526 be granted on the grounds that the petition was an unauthorized

 9   successive petition. Id., ECF No. 26. Magistrate Grosjean found that in case 1:17-cv-1526,

10   plaintiff challenged his 2001 Kern County conviction for second degree robbery. Id., ECF No. 26

11   at 2. Plaintiff had previously sought federal habeas relief in the court with respect to the same

12   conviction. Id., ECF No. 26 at 2. Because plaintiff had already filed a petition for writ of habeas

13   corpus regarding his 2001 conviction, he could not file another petition regarding the same

14   conviction without obtaining permission from the Ninth Circuit. Id., ECF No. 26 a 3. On June

15   11, 2018, the district court adopted the March 28, 2018 findings and recommendations. Id., ECF

16   No. 31.

17             Because case 1:17-cv-1526 was dismissed as a successive petition, the alleged removal of

18   Senate Bill 1134 from plaintiff’s opposition had no impact on the outcome of that case.

19   Therefore, plaintiff suffered no actual injury as a result of the alleged removal of Senate Bill 1134

20   from his opposition to the motion to dismiss filed in case 1:17-cv-1526.
21             Because the undersigned finds that defendant Gyles did not violate plaintiff’s right of

22   access to the courts by allegedly removing Senate Bill 1134 from plaintiff’s opposition, no further

23   discussion of qualified immunity is required. Accordingly, defendants’ motion to dismiss this

24   claim should be granted.

25   ////

26   2
        A court may take judicial notice of matters of public record. Lee v. City of Los Angeles, 250
27   F.3d 668, 689 (9th Cir. 2001) (citing Mack v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir.
     1986), abrogated on other grounds by Astoria Fed. Sav. & Loan Ass’n v. Solimino, 501 U.S. 104
28   (1996)).
                                                       5
 1   Alleged Denial of PLU Status

 2           Defendants move to dismiss plaintiff’s claim alleging denial of PLU status on the grounds

 3   that Title 15 provides that inmates are entitled to PLU status within 30 days of a calendar

 4   deadline. Defendants argue that the alleged denial of plaintiff’s PLU status does not state a claim

 5   because plaintiff did not have a thirty-day deadline. Defendants also argue that plaintiff has not

 6   demonstrated how the alleged denial of PLU status violated his right to access the courts because

 7   plaintiff does not allege an actual injury.

 8           In the order screening the complaint, the undersigned construed plaintiff’s claim alleging

 9   denial of PLU status to state a potentially colorable claim for denial of the right to access the

10   courts. After further consideration, the undersigned finds that plaintiff’s claim alleging denial of

11   PLU status during the time he represented himself in state court criminal proceedings instead

12   states a claim for violation of the Sixth Amendment right to prepare an adequate defense. See

13   Faretta v. California, 422 U.S. 806, 819 (1975) (a criminal defendant has a Sixth Amendment

14   right to self-representation).

15           Before the undersigned analyzes plaintiff’s Sixth Amendment claim, the undersigned

16   clarifies plaintiff’s allegations. Plaintiff alleges that he represented himself in Amador County

17   criminal case no. 17-cr-25748-03. (ECF No. 1 at 6.) Plaintiff alleges that during the time he

18   represented himself in the Amador County case, he was given PLU status four or five times. (Id.)

19   Plaintiff alleges that the charges were dismissed 1 year and 7 months after they were filed. (Id. at

20   5.) Plaintiff alleges that defendants denied his request for PLU status because plaintiff did not
21   have a 30-day deadline. (Id.) In essence, plaintiff is claiming that he could not adequately

22   prepare his defense because he did not have adequate law library access due to defendants’ denial

23   of his requests for PLU status.

24           For the following reasons, the undersigned recommends that plaintiff’s Sixth Amendment

25   claim be dismissed because plaintiff lacks standing to bring this claim and because defendants are

26   entitled to qualified immunity.
27   ////

28   ////
                                                        6
 1          Standing

 2          In order to have standing to bring his Sixth Amendment claim, plaintiff must have an

 3   injury as a result of the alleged denial of law library access about which he complains. See Lujan

 4   v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992) (standing requires that the plaintiff

 5   suffered an injury); cf. Lewis v. Casey, 518 U.S. 343, 351 (1996) (holding that prisoners did not

 6   have standing to bring claims that the insufficiency of the prison library violated their

 7   constitutional rights unless they showed that this actually hindered their efforts to pursue legal

 8   claims).

 9          In the instant case, plaintiff admits that the criminal charges for which he sought law

10   library access were dismissed. Thus, plaintiff suffered no injury as a result of alleged inadequate

11   law library access during the time he represented himself in the criminal charges filed against him

12   in Amador County. Accordingly, plaintiff’s Sixth Amendment claim should be dismissed

13   because plaintiff lacks standing to raise this claim.

14          Qualified Immunity

15          In the alternative, the undersigned finds that plaintiff’s Sixth Amendment claim should be

16   dismissed because defendants are entitled to qualified immunity.

17          According to plaintiff, defendants denied him law library access because plaintiff did not

18   have a thirty-day deadline. As noted by defendants in the motion to dismiss, California Code of

19   Regulations title 15, § 3122(b) provides that inmates who have established court deadlines may

20   apply for PLU status. See ECF No. 24-2 at 50-54 (archived versions of § 3122 from 2017-2018,
21   i.e., when the alleged deprivations occurred).3 An inmate may receive PLU status within 30

22   calendar days of his or her established court deadline unless the inmate can demonstrate need for

23   a longer period of PLU based on extraordinary circumstances beyond the inmate’s control. Id.,

24   § 3122 (b)(6). Inmates on PLU status may receive a minimum of 4 hours per calendar week of

25   requested physical law library access, as resources are available, and shall be given higher

26   priority to the law library resources. See id. at 56-59 (archived versions of Cal. Code Regs., tit.
27
     3
       The court takes judicial notice of the archived versions of § 3122. See Lee v. City of Los
28   Angeles, supra.
                                                       7
 1   15, § 3123 from 2017-2018, when the alleged deprivations occurred).4 Therefore, in denying

 2   plaintiff’s requests for law library access, as alleged by plaintiff, defendants apparently relied on

 3   the regulations establishing the procedures for law library access contained in sections 3122 and

 4   3123 of Title 15.

 5          In Kane v. Garcia Espitia, 546 U.S. 9 (2005), in the context of a habeas corpus petition,

 6   the Supreme Court found that federal appellate courts were split on the question of whether

 7   Faretta implies a right of the pro se defendant to have access to a law library. Id. at 10.

 8          In Milton v. Morris, 767 F.2d 1443, 1446 (9th Cir. 1985), the Ninth Circuit found that a

 9   pro se defendant has a right to have access to “law books … [and] other tools to prepare a

10   defense.” However, the Supreme Court expressly rejected this interpretation of Faretta in Kane.

11   In Kane, the Supreme Court stated that “it is clear that Faretta does not … ‘clearly establis[h] the

12   law library access right, “and “[i]n fact, Faretta says nothing about any specific legal aid that the

13   States owes a pro se criminal defendant.” 546 U.S at 10. The undersigned is aware of no Ninth

14   Circuit case post-Kane addressing the rights of pro se defendants to access a law library.

15          Because neither the Ninth Circuit, post-Kane, nor the Supreme Court has clearly held that

16   pro se defendants have a right to access a law library, and the circuits are split on this issue, there

17   was no clearly established law on whether pro se defendants had a right to access the law library

18   at the time defendants allegedly denied plaintiff’s requests for PLU status. See Fazaga v. Federal

19   Bureau of Investigation, 916 F.3d 1202, 1245-46 (9th Cir. 2019) (defendants entitled to qualified

20   immunity because “[a]t the time plaintiffs allege they were surveilled, neither this court nor the
21   Supreme Court had held that an intracorporate agreement could subject federal officials to

22   liability under § 1985(3), and the circuits that had decided the issue were split.”). For this reason,

23   defendants are entitled to qualified immunity. Because the undersigned finds that the second

24   prong of the qualified immunity analysis is not satisfied, there is no need to reach the first prong.

25   Pearson v. Callahan, 555 U.S. 223, 236 (2009). Accordingly, defendants’ motion to dismiss

26   plaintiff’s Sixth Amendment claim should be granted.
27
     4
       The court takes judicial notice of the archived versions of § 3123. See Lee v. City of Los
28   Angeles, supra.
                                                       8
 1          To the extent plaintiff’s claim can be construed as alleging a violation of his right to

 2   access the courts, plaintiff has alleged no actual injury as a result of inadequate law library access.

 3   Accordingly, to the extent plaintiff raises a claim alleging denial of the right to access the courts,

 4   this claim should be dismissed.

 5   Plaintiff’s Motion to Construe Defendants’ Motion as a Motion for Summary Judgment

 6          Plaintiff requests that the court construe defendants’ motion to dismiss as a motion for

 7   summary judgment based on the exhibits submitted in support of the motion to dismiss. In

 8   support of the motion to dismiss, defendants filed the following exhibits: 1) exhibit A: ECF No.

 9   26 in J’Weial v. Lizarraga, 1:17-cv-1526 (E.D. Cal. Nov. 17, 2017); 2) exhibit B: ECF No. 30 in

10   J’Weial v. Lizarraga, 1:17-cv-1526 (E.D. Ca. Nov. 17, 2017); 3) exhibit C: ECF No. 31 in

11   J’Weial v. Lizarraga, 1:17-cv-1526 (E.D. Cal. Nov. 17, 2017); 4) the docket in Amador County

12   Superior Court Case No. 17-CR-25748-03; 5) Exhibit E: Cal. Code Regs., tit. 15, § 3122 (2017);

13   6) Exhibit F: Cal. Code Regs., tit. 15, § 3122 (2018); 7) Exhibit G: Cal. Code Regs., tit. 15,

14   § 3123 (2017); and 8) Cal. Code Regs., tit. 15, § 3123 (2018). (ECF No. 24-2.)

15          The court cannot consider “matters outside the pleadings” without converting a motion

16   brought pursuant to Federal Rule of Civil Procedure 12(b)(6) into a motion for summary

17   judgment. Fed. R. Civ. P. 12(d). However, a court may consider “certain materials – documents

18   attached to the complaint, documents incorporated by reference in the complaint, or matters of

19   judicial notice – without converting the motion to dismiss into a motion for summary judgment.”

20   United States v. Ritchie, 342 F.3d 903, 907-08 (9th Cir. 2003).
21          The court records and California Code of Regulations attached as exhibits to the motion to

22   dismiss are properly subject to judicial notice. See Fed. R. Evid. 201(b) (court may take judicial

23   notice of fact that is not subject to reasonable dispute because it is (1) generally known within the

24   trial court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources

25   whose accuracy cannot reasonably be questioned); see Johnson v. Kernan, 2019 WL 18587 at *1

26   (N.D. Cal. 2019) (court taking judicial notice of Title 15 regulations filed in support of motion
27   brought pursuant to Fed. R. Civ. P. 12(b)(6)); Roberson v. City of Los Angeles, 220 Fed.Appx.

28   522 at *1 (9th Cir. 2007) (court taking judicial notice of state court docket sheet, citing Fed. R.
                                                         9
 1   Evid. 201); Mir v. Little Company of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988) (court may

 2   take judicial notice of court records).

 3          Because this court may take judicial notice of the exhibits attached to defendants’ motion

 4   to dismiss, plaintiff’s motion to convert defendants’ motion to dismiss to a summary judgment

 5   motion is denied.

 6          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to construe defendants’

 7   motion to dismiss as a summary judgment motion (ECF No. 25) is denied; and

 8          IT IS HEREBY RECOMMENDED that defendants’ motion to dismiss (ECF No. 24) be

 9   granted.

10          These findings and recommendations are submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

12   after being served with these findings and recommendations, any party may file written

13   objections with the court and serve a copy on all parties. Such a document should be captioned

14   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

15   objections shall be filed and served within fourteen days after service of the objections. The

16   parties are advised that failure to file objections within the specified time may waive the right to

17   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

18   Dated: November 8, 2019

19

20
21

22
     Jwei2766.57
23

24

25

26
27

28
                                                       10
